Citation Nr: 0512003	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizoaffective disorder, 
depression, and bipolar disorder.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A notice of disagreement was received in September 
2002, a statement of the case was issued in November 2002, 
and a substantive appeal was received in January 2003. 

On the veteran's January 2003 VA Form 9, the veteran 
requested a travel Board hearing.  A hearing was scheduled 
for January 2004, however, the veteran requested a 
postponement.  The veteran's hearing was rescheduled for June 
2004, however, again the veteran requested a postponement.  
The veteran's hearing was rescheduled for February 2005, 
which the veteran cancelled.  Subsequently, the veteran 
indicated that she no longer desired a travel Board hearing.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  In a June 1999 rating decision, service connection for an 
acquired psychiatric disorder was denied; the veteran did not 
file a notice of disagreement.  

2.  Certain items of evidence received since the June 1999 
denial is new, relevant to the matter at hand, and so 
significant that it must be addressed with all of the 
evidence of record in order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1999 denial, and the claim of service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for an acquired psychiatric disorder, no 
further discussion of VCAA is necessary at this point.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 1988, the veteran filed a claim of service 
connection for depression and schizoaffective illness, which 
the RO treated as a claim of service connection for a nervous 
disorder.  In an April 1989 rating decision, the veteran's 
claim was denied.  The veteran requested reconsideration of 
this decision, which was denied in June 1989.  The veteran 
did not initiate an appeal of that decision, therefore, the 
RO's June 1989 decision is final.  38 U.S.C.A. § 7105.

In February 1997, the veteran filed a claim to reopen 
entitlement to service connection for depression and 
schizoaffective disorder, which was subsequently denied in 
September 1997.  The RO, however, indicated that it intended 
to schedule the veteran for a VA examination to clarify 
whether any symptomatology exhibited during service stemmed 
from a pre-existing mental disorder first manifested in 
service, or was otherwise aggravated by service.  In the 
interim, in April 1997, the veteran submitted a statement 
claiming sexual harassment in service, which the RO, upon 
further inquiry, construed as a claim of service connection 
for PTSD.  

In a June 1998 rating decision, the RO denied the veteran's 
claim of service connection for PTSD.  The veteran underwent 
a VA examination in January 1999, in which a diagnosis of 
bipolar disorder was rendered.  In June 1999, the RO issued a 
rating decision denying service connection for PTSD and 
bipolar disorder.  The veteran did not file a notice of 
disagreement.  The veteran submitted additional evidence in 
November 1999 and February 2000, and a September 2000 rating 
decision denied the veteran's claim of service connection for 
schizoaffective disorder, depression, bipolar disorder on the 
basis that new and material evidence had not been received.  
The Board has determined that the June 1999 rating decision 
was a final decision, as the veteran did not initiate an 
appeal of that decision.  38 U.S.C.A. § 7105.  Although the 
veteran did submit additional evidence in November 1999 and 
February 2000, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304.

Evidence of record at the time of the June 1999 denial 
consisted of service medical records, post-service medical 
records, a VA examination performed in January 1999, lay 
statements, high school records, statements from the veteran, 
and a Notice of Decision from the Social Security 
Administration (SSA).  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted post-service private 
medical records, treatment records from the VA Medical Center 
(VAMC) in Tucson, Arizona, and was afforded a VA examination 
in October 2001.  Specifically, in February 2001, a treating 
physician at the VAMC Tucson offered an opinion regarding 
etiology of the veteran's acquired psychiatric disorder.  
Additionally, a VA social worker also offered an opinion 
regarding etiology.  Such information is vital to the 
veteran's claim and is new and material within the meaning of 
VA regulations.  38 C.F.R. § 3.156(a).  The claim, therefore, 
is reopened.  38 U.S.C.A. § 5108.

For reasons described in further detail below, additional 
development of the veteran's claim is warranted.  The 
reopening of the veteran's claim for service connection for 
an acquired psychiatric disorder represents only a partial 
grant of the benefit sought on appeal.


ORDER

New and material evidence has been received, and the claim of 
service connection for an acquired psychiatric disorder is 
reopened.  To that extent only, the appeal is granted.


REMAND

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary.

The evidence of record contains a Notice of Decision from the 
SSA, pertaining to the award of disability insurance benefits 
for the veteran's psychiatric disorder.  The RO should 
request the entirety of the veteran's records from the SSA.

Service medical records reflect a psychiatric consultation, 
and a final diagnosis of mixed personality disorders.  The 
evidence of record contains treatment records from the VAMC 
Tucson, dated in March 2000 through July 2001, regarding the 
veteran's acquired psychiatric disorder.  In February 2001, 
Dr. Kim Hoover, examined the veteran and noted the veteran's 
contention that during military she sought psychiatric 
treatment for the first time and diagnoses of 'cyclothymia' 
and schizoaffective personality were rendered, however, due 
to pregnancy was not prescribed medication.  After separation 
from service, she was prescribed medication for an acquired 
psychiatric disorder.  Dr. Hoover opined that the veteran's 
history implies that it is more likely than not that the 
veteran's mental illness began while she was in the military.  
Furthermore, also in February 2001, a VA social worker, Sam 
Atterbury, noted the veteran's psychiatric history, to 
include a diagnosis of bipolar disorder with schizoaffective 
traits.  The veteran denied any emotional mental problems 
prior to service.  She reported that her first psychotic 
episode was at age 22, and the social worker opined that the 
age of onset of the veteran's disorder typically ranges from 
late teens into the early 20's.  Consequently, Mr. Atterbury 
opined that this would put her in a position where her 
disorder was presumably service-connected.  

In October 2001, the veteran was afforded a VA examination; 
however, the examiner did not offer a comprehensible opinion 
regarding etiology.  Subsequently, a VA psychiatrist, Dr. 
John J. Witek, offered an opinion regarding etiology, 
specifically that the veteran psychiatric disorder was 
related to service.  The veteran should be afforded another 
VA examination.  The examiner should provide an opinion 
regarding the etiology of the veteran's acquired psychiatric 
disorder, to include whether it is related to service or any 
incident therein.  38 C.F.R. § 3.159(c)(4).  The examiner 
should review the claims folder in its entirety, to include 
service medical records, post-service treatment records for 
the veteran's psychiatric disorder, and opinions regarding 
etiology offered by the veteran's treating medical providers.  
Specifically, the examiner should opine on whether any 
psychiatric symptomatology that may have been evident in 
service manifested into an acquired psychiatric disorder.  
Additionally, the examiner should specifically address the 
opinions offered by Dr. Hoover, Mr. Atterbury, and Dr. Witek, 
regarding etiology.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the entirety 
of the veteran's SSA records.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  The veteran should be scheduled for 
a VA psychiatric examination for the 
purpose of determining the etiology of 
the veteran's acquired psychiatric 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file, including the 
veteran's service medical records, and 
provide an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's acquired psychiatric disorder 
is etiologically related to her service 
or any incident therein.  The examiner 
should also opine on the existence of 
any psychiatric symptomatology in 
service, and, if present, whether any 
such symptomatology manifested into an 
acquired psychiatric disorder.  
Additionally, the examiner should 
specifically address the opinions 
offered by Dr. Hoover, Mr. Atterbury, 
and Dr. Witek.

3.  The RO should, then, readjudicate 
the veteran's claims of entitlement to 
service connection for a psychiatric 
disorder.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide her an opportunity to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


